Me. Justice Aldeey
delivered the opinion of tlie court.
In support of Iris appeal from the judgment rendered against him the plaintiff assigns error in the weighing of the evidence and in that the judgment is not sustained hy the evidence or by the law, arguing the two points together.
On October 13, 1925, the appellant filed a verified complaint in injunction proceedings to recover the possession of a house, alleging that he had been in material possession of it for more than two years when in the month of August, 1925, the defendant, Ana Josefa Omedes, violently, fraudulently and without legal authority, took possession of said bouse, thus depriving the plaintiff of his possession thereof. The defendant answered in opposition to the allegations of plaintiff and after trial judgment was rendered for the defendant, one of its grounds being that the plaintiff had not proved his possession as alleged, the court not believing his witnesses.
The evidence introduced by the plaintiff consisted of his own testimony and that of two witnesses, together with the court record of an action brought by Ana Josefa Omedes against Pedro Oliver wherein it appears that on July 7, 1925, Ana Josefa Omedes was given possession of two-thirds of said house in the execution of the judgment in that action. The plaintiff did not testify at the trial that he had had possession of the house for more than two years, as alleged in his sworn complaint, but that the house belonged to José Cruz, who had possession of it up to February, 1925, when the plaintiff bought it from him, said José Cruz continuing *699to collect the rents up to the month of June and from, that time on they being collected by the witness through Juan Vázquez. This witness, Vazquez, testified that he collected the rents of the plaintiff’s houses and that the house involved in this suit was occupied by Miguel Angel G-arcia up to the month of August, 1925, on which date the latter turned the hey of said house over to him, and that he had had nothing to do with said house prior to that date. Miguel Angel Vázquez testified that he lived in said house about a year, having rented it from José Cruz and afterwards from the plaintiff, to whom he had paid the rents, but moved out of it in the month of August, 1925, and that the last payment of rent he made to José Cruz was on the 22nd of June, 1925, from there on up to the month of August having paid it to the plaintiff.
Considering that the documentary evidence proves that the defendant took possession of the house by judicial order on July 7, 1925; that the witnesses for the plaintiff stated that in the month of August Miguel Angel García had moved from the house, and that the rents had been collected until the month of August, the lower court was justified in not believing the witnesses for the plaintiff and in finding that it had not been proved that the plaintiff was in possession of the house when possession of it was given to the defendant; consequently the error alleged has not' been committed.
The judgment appealed from should be affirmed.